DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 5/11/2022 has been entered. The claims 1-3, 5-7, 10-12, 16, 20-22 have been amended. The claims 25-27 have been newly added. The claims 1-27 are pending in the current application. 

 Response to Arguments
Applicant’s arguments filed 5/11/2022 with respect to the amended claim 1 and similar claims have been considered but are moot in view of the new ground(s) of rejection.  
Applicant’s arguments filed 5/11/2022 with respect to the amended claim 1 and similar claims have been considered but are not found persuasive.  
In Remarks, applicant argues with respect to the amended claim 1 and similar claims against Helmer’s augmented reality embodiment. 
However, Helmer also teaches virtual reality embodiment. 
Helmer teaches forming a plurality of virtual objects corresponding to the plurality of real-world objects. Helmer teaches at column 16, lines 45-65 that after browsing items 110 related to a first object 300, the user may see another real-world object of interest in the physical environment 106 and the user 102 may want to find item results 210 related to the other real-world object of interest so as to transition from a first set of item results 210 to another set of item results 210. Helmer teaches at column 2, lines 40-51 where previously-viewed items of interest are located by allowing the user to more easily track where items are located in the virtual browsing environment. Helmer teaches the real-world environment includes a plurality of real-world objects where the object detection module 226 can detect objects and other visual features within a scene captured by the camera 112 and virtual objects may be placed on or around other real-world objects that are detected in the scene where the objects including flat surfaces. 
Helmer teaches at FIG. 1 and column 5, lines 25-40 that the image representations 108 of a plurality of items 110(1) through 110(9) (which are retrieved based on a search query or browsing behavior based on selection of filtering criteria such as an item category or another browsing filter) may be rendered within a virtual environment on a display associated with the mobile device 104. One example of virtual environment is shown in FIG. 1 in the form of virtual shelves that the image representations 108 are disposed thereupon. 
Helmer teaches at FIGS. 4A-4B and 5 and column 11, lines 60-67 and column 12, lines 1-67 and column 13, lines 1-67 and column 14, lines 1-41 that the virtual environment 400 may comprise image representations 108 that correspond to a plurality of items 110 for presentation on the mobile device 104 corresponding to the physical object 300 and table 306 in the scene 302….the image representations 108 may be rendered against a black background or they may be rendered as if they were sitting on virtual shelve that makes the virtual browsing experience more realistic and enjoyable for the user 102.  
Applicant alleged that Helmer does not teach causing the virtual reality display unit to display a virtual reality environment. However, Helmer teaches causing the virtual reality display unit to display a virtual reality environment including at least one of the plurality of virtual objects of the object-library depending on the plurality of respective relevance-markers. 
Helmer teaches at FIG. 1 and column 5, lines 25-40 that the image representations 108 of a plurality of items 110(1) through 110(9) (which are retrieved based on a search query or browsing behavior based on selection of filtering criteria such as an item category or another browsing filter) may be rendered within a virtual environment on a display associated with the mobile device 104. One example of virtual environment is shown in FIG. 1 in the form of virtual shelves that the image representations 108 are disposed thereupon. 
Helmer teaches an embodiment that the image representations 108 are displayed against a blank background on the display 232 within a discernable virtual environment 400 such as displaying the image representations 108 on virtual shelves. 
Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category and at column 8, lines 57-69 that a virtual browsing engine 230 may be configured to determine as the mobile device 104 moves within the physical environment 106 subsets of the items 110 that were returned in the item results 210 that are to be displayed in correspondence with the respective positions or respective orientations of the mobile device 104 and at column 9, lines 1-5 that the determined subset of items 110 may be provided to the user interface 100 for rendering image representations 108 of the items 110 on a display 232. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12, 14, 15, 22, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. US Patent No. 10,438,262 (hereinafter Helmer) in view of Nissinen et al. US-PGPUB No. 2019/0259205 (hereinafter Nissinen); Stafford et al. US-PGPUB No. 2017/0358141 (hereinafter Stafford); 

Newman et al. US-PGPUB No. 2021/0042992 (hereinafter Newman); Ota et al. US-PGPUB No. 2013/0088516 (hereinafter Ota) and Bennett et al. US-PGPUB No. 2013/0194259 (hereinafter Bennett).

Re Claim 1: 
Nissinen teaches at Paragraph 0002 a virtual reality headset and at Paragraph 0060 that the head-mounted display apparatus is configured to operate in at least one of: a virtual reality mode, an augmented reality mode, a mixed reality mode for presenting at least one of: a virtual reality environment, an augmented reality environment, a mixed reality environment and at Paragraph 0064 that the remote device may be positioned within the given real-world environment whereas the user of the head-mounted display apparatus may be positioned away from the remote device. Accordingly, the real environment for displaying the real objects on the remote device are communicatively coupled to the display of the head-mounted display apparatus that is remote from the physical environment. The display of the HMD displays a simulated virtual reality environment.  
Stafford teaches at FIGS. 5A-5B and Paragraph 0140 displaying a VR scene that identifies various objects of interest by other users in which a user may be tele-ported…the scene is a pre-recorded real-world scene that was captured by a user or other users….the scene may be a virtual scene provided by an interactive application….the identified objects are associated with tags or are identified using visual vista points…Each of these points of interest are identified using highlights, a beacon, an outline, an arrow, flashing lights when presented at the HMD….the user wearing the HMD is viewing the VR scene from a pre-defined virtual area.

Nissinen/Stafford’s teaching of virtual tele-porting when applied to Helmer’s head mounted display embodiment allows Helmer’s HMD to switching from augmented reality mode to a virtual reality mode where the virtual objects in the VR scene corresponds to the physical objects in the real-world scene. 

Helmer in view of Nissinen/Stafford teaches a method to control a virtual reality display unit, the method comprising: 
first tracking real-world environment of a space surrounding the virtual reality display unit (Helmer teaches at column 8, lines 14-36 that the object detection module 226 and the tracking module 228 may inter-operate and enable movement detection of the mobile device 104…image data captured by the camera 112 may be analyzed to identify objects and other visual features for feature tracking); 
identifying a plurality of real-world objects in the real-world environment 
(Helmer teaches at column 8, lines 14-36 that the object detection module 226 and the tracking module 228 may inter-operate and enable movement detection of the mobile device 104…image data captured by the camera 112 may be analyzed to identify objects and other visual features for feature tracking); 
forming a plurality of virtual objects corresponding to the plurality of real-world objects, each of the plurality of virtual objects corresponding to respective individual identification label among a plurality of individual identification labels (
Helmer teaches at column 16, lines 45-65 that after browsing items 110 related to a first object 300, the user may see another real-world object of interest in the physical environment 106 and the user 102 may want to find item results 210 related to the other real-world object of interest so as to transition from a first set of item results 210 to another set of item results 210. Helmer teaches at column 2, lines 40-51 where previously-viewed items of interest are located by allowing the user to more easily track where items are located in the virtual browsing environment. Helmer teaches the real-world environment includes a plurality of real world objects where the object detection module 226 can detect objects and other visual features within a scene captured by the camera 112 and virtual objects may be placed on or around other real-world objects that are detected in the scene where the objects including flat surfaces. 
Stafford teaches at FIGS. 5A-5B and Paragraph 0140 displaying a VR scene that identifies various objects of interest by other users in which a user may be tele-ported…the scene is a pre-recorded real-world scene that was captured by a user or other users….the scene may be a virtual scene provided by an interactive application….the identified objects are associated with tags or are identified using visual vista points…Each of these points of interest are identified using highlights, a beacon, an outline, an arrow, flashing lights when presented at the HMD….the user wearing the HMD is viewing the VR scene from a pre-defined virtual area.
Helmer teaches at FIG. 1 and column 5, lines 25-40 that the image representations 108 of a plurality of items 110(1) through 110(9) (which are retrieved based on a search query or browsing behavior based on selection of filtering criteria such as an item category or another browsing filter) may be rendered within a virtual environment on a display associated with the mobile device 104. One example of virtual environment is shown in FIG. 1 in the form of virtual shelves that the image representations 108 are disposed thereupon. 
Helmer teaches at FIGS. 4A-4B and 5 and column 11, lines 60-67 and column 12, lines 1-67 and column 13, lines 1-67 and column 14, lines 1-41 that the virtual environment 400 may comprise image representations 108 that correspond to a plurality of items 110 for presentation on the mobile device 104 corresponding to the physical objects 300 in the scene 302….the image representations 108 may be rendered against a black background or they may be rendered as if they were sitting on virtual shelve that makes the virtual browsing experience more realistic and enjoyable for the user 102.  
Helmer teaches at column 15, lines 25-35 that the first subset of items 110 may be the items 110 included in the item results 210 that are most relevant to a search query or they may be the items 110 in a selected item category with the most favorable customer reviews and so on); 
classifying the plurality of virtual objects and the plurality of individual identification labels into an object-library (
Helmer teaches at FIG. 1 and column 5, lines 25-40 that the image representations 108 of a plurality of items 110(1) through 110(9) (which are retrieved based on a search query or browsing behavior based on selection of filtering criteria such as an item category or another browsing filter) may be rendered within a virtual environment on a display associated with the mobile device 104. One example of virtual environment is shown in FIG. 1 in the form of virtual shelves that the image representations 108 are disposed thereupon. 
Helmer teaches at FIGS. 4A-4B and 5 and column 11, lines 60-67 and column 12, lines 1-67 and column 13, lines 1-67 and column 14, lines 1-41 that the virtual environment 400 may comprise image representations 108 that correspond to a plurality of items 110 for presentation on the mobile device 104 corresponding to the physical objects 300 in the scene 302….the image representations 108 may be rendered against a black background or they may be rendered as if they were sitting on virtual shelve that makes the virtual browsing experience more ealistic and enjoyable for the user 102.  
Helmer teaches at column 15, lines 25-35 that the first subset of items 110 may be the items 110 included in the item results 210 that are most relevant to a search query or they may be the items 110 in a selected item category with the most favorable customer reviews and so on. Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category); 
marking a number of the plurality of virtual objects by linking a respective individual relevance-marker among a plurality of individual relevance-markers with each of the plurality of virtual objects, the number of the plurality of virtual objects including a first virtual object and a second virtual object (
Helmer teaches at FIG. 1 and column 5, lines 25-40 that the image representations 108 of a plurality of items 110(1) through 110(9) (which are retrieved based on a search query or browsing behavior based on selection of filtering criteria such as an item category or another browsing filter) may be rendered within a virtual environment on a display associated with the mobile device 104. One example of virtual environment is shown in FIG. 1 in the form of virtual shelves that the image representations 108 are disposed thereupon. 
Helmer teaches at FIGS. 4A-4B and 5 and column 11, lines 60-67 and column 12, lines 1-67 and column 13, lines 1-67 and column 14, lines 1-41 that the virtual environment 400 may comprise image representations 108 that correspond to a plurality of items 110 for presentation on the mobile device 104 corresponding to the physical objects 300 in the scene 302….the image representations 108 may be rendered against a black background or they may be rendered as if they were sitting on virtual shelve that makes the virtual browsing experience more realistic and enjoyable for the user 102.  
Helmer teaches an embodiment that the image representations 108 are displayed against a blank background on the display 232 within a discernable virtual environment 400 such as displaying the image representations 108 on virtual shelves. 
Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category and at column 8, lines 57-69 that a virtual browsing engine 230 may be configured to determine as the mobile device 104 moves within the physical environment 106 subsets of the items 110 that were returned in the item results 210 that are to be displayed in correspondence with the respective positions or respective orientations of the mobile device 104 and at column 9, lines 1-5 that the determined subset of items 110 may be provided to the user interface 100 for rendering image representations 108 of the items 110 on a display 232. 
Helmer teaches at column 13, lines 55-69 that the items 110(5) shown in FIG. 6 may correspond to an item 110 that is most relevant to the object 300 and at column 14, lines 1-20 that the image representation 108 of the item 110(5) may overlay the object 300 in the user interface 600 such that the real-world object 300 is obscured from view…other virtual objects or elements may be displayed in the user interface 600 such that the virtual objects overlay the real-world scene 302. For example, virtual price tags, virtual labels or graphical icons may be placed on the real-world object 300 in the scene 302 or the virtual objects/elements may be placed on other real-world objects that are detected in the scene 302. Helmer teaches at column 14, lines 48-60 that the user 102 can explore a virtual object, e.g., the image representation 108 of the item 110(5) in FIG. 6, from different viewpoints, perspective, or angles….in response, the user interface 600 may render different views of the image representation 108 that is overlaying the object 300); and 
causing the virtual reality display unit to display a virtual reality environment including at least one of the plurality of virtual objects of the object-library depending on the plurality of respective relevance-markers (
Helmer teaches at FIG. 1 and column 5, lines 25-40 that the image representations 108 of a plurality of items 110(1) through 110(9) (which are retrieved based on a search query or browsing behavior based on selection of filtering criteria such as an item category or another browsing filter) may be rendered within a virtual environment on a display associated with the mobile device 104. One example of virtual environment is shown in FIG. 1 in the form of virtual shelves that the image representations 108 are disposed thereupon. 
Helmer teaches an embodiment that the image representations 108 are displayed against a blank background on the display 232 within a discernable virtual environment 400 such as displaying the image representations 108 on virtual shelves. 
Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category and at column 8, lines 57-69 that a virtual browsing engine 230 may be configured to determine as the mobile device 104 moves within the physical environment 106 subsets of the items 110 that were returned in the item results 210 that are to be displayed in correspondence with the respective positions or respective orientations of the mobile device 104 and at column 9, lines 1-5 that the determined subset of items 110 may be provided to the user interface 100 for rendering image representations 108 of the items 110 on a display 232. 
Helmer teaches at column 13, lines 55-69 that the items 110(5) shown in FIG. 6 may correspond to an item 110 that is most relevant to the object 300 and at column 14, lines 1-20 that the image representation 108 of the item 110(5) may overlay the object 300 in the user interface 600 such that the real-world object 300 is obscured from view…other virtual objects or elements may be displayed in the user interface 600 such that the virtual objects overlay the real-world scene 302. For example, virtual price tags, virtual labels or graphical icons may be placed on the real-world object 300 in the scene 302 or the virtual objects/elements may be placed on other real-world objects that are detected in the scene 302. Helmer teaches at column 14, lines 48-60 that the user 102 can explore a virtual object, e.g., the image representation 108 of the item 110(5) in FIG. 6, from different viewpoints, perspective, or angles….in response, the user interface 600 may render different views of the image representation 108 that is overlaying the object 300). 
Helmer at least suggests the claim limitation:  
second tracking the real-world environment after the first tracking, the second tracking including checking whether geometric shapes of the plurality of virtual objects match geometric shapes of the plurality of real-world objects (
Helmer teaches at column 16, lines 45-65 that after browsing items 110 related to a first object 300, the user may see another real-world object of interest in the physical environment 106 and the user 102 may want to find item results 210 related to the other real-world object of interest so as to transition from a first set of item results 210 to another set of item results 210. Helmer teaches at FIGS. 1-6 that the geometric shapes of the image representations 108 match the geometric shapes of the real-world objects. Helmer teaches at column 13, lines 55-69 that the items 110(5) shown in FIG. 6 may correspond to an item 110 that is most relevant to the object 300 and at column 14, lines 1-20 that the image representation 108 of the item 110(5) may overlay the object 300 in the user interface 600 such that the real-world object 300 is obscured from view. This teaching of AR experience of FIG. 6 when applied to the virtual browsing experience of FIG. 1 and FIG. 5 allows Helmer to have matched the geometric shapes of the virtual representations 108 with the geometric shapes of one or more real-world objects 300. 
Nissinen teaches at FIG. 2 in view of the remote HMD embodiment allows a simulated virtual reality to be displayed on the display of the remote HMD such that geometric shapes of the virtual objects match the geometry shapes of real-world objects. 

Stafford teaches at FIGS. 5A-5B and Paragraph 0140 displaying a VR scene that identifies various objects of interest by other users in which a user may be tele-ported…the scene is a pre-recorded real-world scene that was captured by a user or other users….the scene may be a virtual scene provided by an interactive application….the identified objects are associated with tags or are identified using visual vista points…Each of these points of interest are identified using highlights, a beacon, an outline, an arrow, flashing lights when presented at the HMD….the user wearing the HMD is viewing the VR scene from a pre-defined virtual area.
Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category and at column 8, lines 57-69 that a virtual browsing engine 230 may be configured to determine as the mobile device 104 moves within the physical environment 106 subsets of the items 110 that were returned in the item results 210 that are to be displayed in correspondence with the respective positions or respective orientations of the mobile device 104 and at column 9, lines 1-5 that the determined subset of items 110 may be provided to the user interface 100 for rendering image representations 108 of the items 110 on a display 232. 
Helmer teaches at column 13, lines 55-69 that the items 110(5) shown in FIG. 6 may correspond to an item 110 that is most relevant to the object 300 and at column 14, lines 1-20 that the image representation 108 of the item 110(5) may overlay the object 300 in the user interface 600 such that the real-world object 300 is obscured from view…other virtual objects or elements may be displayed in the user interface 600 such that the virtual objects overlay the real-world scene 302. For example, virtual price tags, virtual labels or graphical icons may be placed on the real-world object 300 in the scene 302 or the virtual objects/elements may be placed on other real-world objects that are detected in the scene 302. Helmer teaches at column 14, lines 48-60 that the user 102 can explore a virtual object, e.g., the image representation 108 of the item 110(5) in FIG. 6, from different viewpoints, perspective, or angles….in response, the user interface 600 may render different views of the image representation 108 that is overlaying the object 300). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Nissinen/Stafford’s HMD for displaying a virtual environment to a user of tele-porting including the virtual objects to have directly modeled after the real-world objects or have formulated the virtual objects by emulating the material property associated with the material category of the real objects (Nissinen Paragraph 0136 and/or Stafford Paragraph 0140). One of the ordinary skill in the art would have rendered the virtual objects in the simulated virtual environment in a remote HMD display that is remote from the physical environment such that the objects of interest in the VR scene may be used to teleport the user (Stafford Paragraph 0138-0140) so that the virtual objects are modeled after the physical objects in the real-world scene. 

Newman teaches the claim limitation that second tracking the real world environment after the first tracking, the second tracking including checking whether geometric shapes of the plurality of virtual objects match geometric shapes of the plurality of real-world objects (Newman teaches at Paragraph 0043 that the physical object is seen within the camera feed and present the 3D virtual model of the physical object in front of the user at arbitrary position as an AR layer and then let the user to move and rotate the object on all dimensions until the 3D model virtual graphics co-aligned with the physical object. Once they are co-aligned the physical object position is actually the same as of the virtual object position as they are manipulated in the same world coordinates). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated into Helmer’s virtual reality mobile device the alignment feature of the virtual object with the physical object according to Newman to have overlaid the virtual model of the physical object such that the geometric shape of the virtual object matches the geometric shape of the physical object as Helmer have suggested aligning the virtual image representation 108 with the physical object 300 and the geometric shape of the virtual image representation 108 matches the geometric shape of the physical object 300. One of the ordinary skill in the art would have been motivated to have provided the matched geometric shape for the virtual model of the physical object.  
Helmer and Newman do not explicitly teach the claim limitation “such that the first virtual object is displayed in a first level of detail and the second virtual object is displayed at a second level of detail. However, Helmer suggest the claim limitation “such that the first virtual object is displayed in a first level of detail and the second virtual object is displayed at a second level of detail (Helmer teaches at FIG. 5 that the virtual objects 108 with higher depth level are displayed in less detail and Helmer teaches at FIG. 1 that the virtual objects 108 are identified with the identification labels. Helmer’s virtual browsing experience of FIG. 5 in light of the virtual browsing experience of FIG. 1 has taught that the virtual objects 108 at FIG. 5 can be similarly displayed with the individual labels similar to those in FIG. 1. 
Helmer also teaches that the first items with low relevance ranking are filtered and thus are not displayed (with a first level of detail) and the second items with high relevance ranking are displayed (with a second level of detail). 
For example, Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category and at column 8, lines 57-69 that a virtual browsing engine 230 may be configured to determine as the mobile device 104 moves within the physical environment 106 subsets of the items 110 that were returned in the item results 210 that are to be displayed in correspondence with the respective positions or respective orientations of the mobile device 104 and at column 9, lines 1-5 that the determined subset of items 110 may be provided to the user interface 100 for rendering image representations 108 of the items 110 on a display 232. 
). 
Stafford teaches the claim limitation “such that the first virtual object is displayed in a first level of detail and the second virtual object is displayed at a second level of detail” (Stafford teaches at FIG. 5A and Paragraph 0128-0140 that the analysis identifies that the message board is rendered at a virtual distance D1 on the display screen making the message hard for the user to read….the computer forwards a signal to the HMD to adjust the zoom factor so that the object captured in the lake scene is zoomed…the object is now presented at a virtual distance D2, wherein D2 is less than D1, thereby making the message board bigger so that the user can read the warning message. Stafford teaches that the object of interest may be hard for a user to see clearly…in response to the initiated trigger event, the computer 172 may generate a signal instructing the game logic to adjust the game data so that the object is brought into focus…to adjust the rendering of the images so as to digitally zoom in on the object of interest in the VR scene thereby displaying the object of interest in greater level of detail. 
Stafford teaches that the HMD displays the VR scene with the virtual objects including the first object (e.g., the game area 7 ) at a first virtual distance in a first level of detail and the mountain 4/5/6 at the second virtual distance in the second level of detail. Stafford teaches adjusting the image of the VR scene so that the selected object may be brought into focus at a virtual distance that makes the object appear clear, sharp and close to the user’s eyes to make it discernible (so as to display the selected object at a greater level of detail)….a button press may be required on the HMD in order for the points of interest associated with the current VR scene to be highlighted). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Nissinen/Stafford’s HMD for displaying a virtual environment to a user of tele-porting including the virtual objects to have directly modeled after the real-world objects or have formulated the virtual objects by emulating the material property associated with the material category of the real objects (Nissinen Paragraph 0136 and/or Stafford Paragraph 0140). One of the ordinary skill in the art would have rendered the virtual objects in the simulated virtual environment in a remote HMD display that is remote from the physical environment such that the objects of interest in the VR scene may be used to teleport the user (Stafford Paragraph 0138-0140) so that the virtual objects are modeled after the physical objects in the real-world scene. 

Ota explicitly teaches the claim limitation “such that the first virtual object is displayed in a first level of detail and the second virtual object is displayed at a second level of detail (Ota teaches at Paragraph 0016-0019 that when the superimposition inhibit level of the superimposition inhibit object is higher than the display priority of the virtual object and the display position importance of the virtual object is higher than a pre-specified value, the virtual object display control means may control display of the virtual object so as not to hide the superimposition inhibit object by not displaying the virtual object….it is possible to preferentially display the superimposition inhibit object and further display the virtual object in an appropriate position. Ota teaches at FIG. 8a-8c V11 in FIG. 8c is displayed with less level of detail than the virtual object V1 in FIG. 8b depending upon the relevance degree of the virtual object. Ota teaches at Paragraph 0083 that the virtual object display control unit 16 performs a transparency determination process on the virtual object and at Paragraph 0087-0090 that the virtual object display control unit 16 performs display control so as not to hide the superimposition inhibit object displaying the virtual object transparently…the display control may be performed so as not to hide the superimposition inhibit object by not displaying the virtual object. Ota teaches at FIGS. 8a-8c that the virtual object V2 and V3 are displayed in the first level of detail and the virtual object V1 is displayed in the second level of detail depending upon the display priority of the virtual object relative to the inhibit level of the inhibit object). 
Bennett explicitly teaches the claim limitation “such that the first virtual object is displayed in a first level of detail and the second virtual object is displayed at a second level of detail (
Bennett teaches at Paragraph 0040-0041 that when the user 304 is focusing on the wizard’s outstretched left hand 336, the amount of blurring applied to the left portion of the wizard’s hair 348 may be less than the amount of blurring applied to the crystal globe 356….an amount of blurring may also be customized for each of the virtual object representations…a more realistic display of the virtual object representations that is based on such objects’ current distance from the HMD device 46 may be provided and at Paragraph 0066 that the method 400 may also include determining a blurring amount based on one or more of the depth information, a focal point distance, and a pupil dilation amount. The method 400 may further include progressively increasing the blurring amount along segments of the virtual object representation as a distance of the segments from a virtual position of the head-mounted display device in the virtual environment increases). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Ota/Bennett’s displaying the virtual objects in the different level of details according to the relevance levels (or the depth levels) of the virtual objects to have modified Helmer’s display of the virtual objects and Helmer has shown at FIG. 5 that the virtual objects are displayed in the different level of details depending on the depth levels of the virtual objects. One of the ordinary skill in the art would have been motivated to have controlled the display properties of the virtual objects in accordance to the relevance levels (or the depth levels) of the virtual objects. 
Re Claim 25: 
The claim 25 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the virtual reality environment does not include any real-world objects of the real-world environment, the plurality of real- world objects being included among the real-world objects of the real-world environment. 
Helmer further teaches the claim limitation that the virtual reality environment does not include any real-world objects of the real-world environment, the plurality of real- world objects being included among the real-world objects of the real-world environment (
Helmer teaches at FIG. 1 and column 5, lines 25-40 that the image representations 108 of a plurality of items 110(1) through 110(9) (which are retrieved based on a search query or browsing behavior based on selection of filtering criteria such as an item category or another browsing filter) may be rendered within a virtual environment on a display associated with the mobile device 104. One example of virtual environment is shown in FIG. 1 in the form of virtual shelves that the image representations 108 are disposed thereupon. 
Helmer teaches an embodiment that the image representations 108 are displayed against a blank background on the display 232 within a discernable virtual environment 400 such as displaying the image representations 108 on virtual shelves. 
Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category and at column 8, lines 57-69 that a virtual browsing engine 230 may be configured to determine as the mobile device 104 moves within the physical environment 106 subsets of the items 110 that were returned in the item results 210 that are to be displayed in correspondence with the respective positions or respective orientations of the mobile device 104 and at column 9, lines 1-5 that the determined subset of items 110 may be provided to the user interface 100 for rendering image representations 108 of the items 110 on a display 232). 
Re Claim 27: 
The claim 27 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the forming includes creating the plurality of virtual objects corresponding to the plurality of real-world objects to obtain a plurality of created virtual objects, the virtual reality environment including at least one of the plurality of created virtual objects.
Helmer implicitly teaches the claim limitation that the forming includes creating the plurality of virtual objects corresponding to the plurality of real-world objects to obtain a plurality of created virtual objects, the virtual reality environment including at least one of the plurality of created virtual objects (
Helmer teaches at column 16, lines 45-65 that after browsing items 110 related to a first object 300, the user may see another real-world object of interest in the physical environment 106 and the user 102 may want to find item results 210 related to the other real-world object of interest so as to transition from a first set of item results 210 to another set of item results 210. Helmer teaches at FIGS. 1-6 that the geometric shapes of the image representations 108 match the geometric shapes of the real-world objects.
Helmer teaches at column 13, lines 55-69 that the items 110(5) shown in FIG. 6 may correspond to an item 110 that is most relevant to the object 300 and at column 14, lines 1-20 that the image representation 108 of the item 110(5) may overlay the object 300 in the user interface 600 such that the real-world object 300 is obscured from view. This teaching of AR experience of FIG. 6 when applied to the virtual browsing experience of FIG. 1 and FIG. 5 allows Helmer to have matched the geometric shapes of the virtual representations 108 with the geometric shapes of the plurality of real world objects 300. 
Nissinen teaches at FIG. 2 in view of the remote HMD embodiment allows a simulated virtual reality to be displayed on the display of the remote HMD such that geometric shapes of the virtual objects match the geometry shapes of real-world objects). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Nissinen’s remote HMD for displaying a virtual environment including the virtual objects to have emulated the material property associated with the material category of the real objects (Nissinen Paragraph 0136). One of the ordinary skill in the art would have rendered the virtual objects in the simulated virtual environment in a remote HMD display that is remote from the physical environment. 
Newman teaches the claim limitation that the forming includes creating the plurality of virtual objects corresponding to the plurality of real-world objects to obtain a plurality of created virtual objects, the virtual reality environment including at least one of the plurality of created virtual objects (Newman teaches at Paragraph 0043 that the physical object is seen within the camera feed and present the 3D virtual model of the physical object in front of the user at arbitrary position as an AR layer and then let the user to move and rotate the object on all dimensions until the 3D model virtual graphics co-aligned with the physical object. Once they are co-aligned the physical object position is actually the same as of the virtual object position as they are manipulated in the same world coordinates). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated into Helmer’s virtual reality mobile device the alignment feature of the virtual object with the physical object according to Newman to have overlaid the virtual model of the physical object such that the geometric shape of the virtual object matches the geometric shape of the physical object as Helmer have suggested aligning the virtual image representation 108 with the physical object 300 and the geometric shape of the virtual image representation 108 matches the geometric shape of the physical object 300. One of the ordinary skill in the art would have been motivated to have provided the matched geometric shape for the virtual model of the physical object.  
Re Claim 12: 
The claim 12 is in parallel with the claim 1 in a form of an apparatus claim. The claim 12 is subject to the same rationale of rejection as the claim 1. The claim 12 further recites a device to control a virtual reality display unit, comprising processing circuitry configured to [perform the method of the claim 1]. However, Helmer further teaches the claim limitation of a device to control a virtual reality display unit, comprising processing circuitry configured to [perform the method of the claim 1] (The mobile device 104 of Helmer FIG. 6 and FIG. 2 to control the display 232 comprising processor 212 configured to perform the method of the claim 1). 
Re Claim 14: 
The claim 13 recites a non-transitory computer readable medium storing a computer program, directly loadable into a memory, including program elements that, when executed by processing circuitry, cause the processing circuitry to perform the method of claim 1. 
However, Helmer further teaches the claim limitation that a non-transitory computer readable medium storing a computer program, directly loadable into a memory, including program elements that, when executed by processing circuitry, cause the processing circuitry to perform the method of claim 1 (Helmer FIG. 2 memory 224/214 having a set of modules executed by the processors 222/212).  

Re Claim 15: 
The claim 15 recites a non-transitory computer-readable medium storing program elements, readable and executable by processing circuitry, that cause the processing circuitry to perform the method of claim 1 when the program elements are executed by the processing circuitry. 
However, Helmer further teaches the claim limitation a non-transitory computer-readable medium storing program elements, readable and executable by processing circuitry, that cause the processing circuitry to perform the method of claim 1 when the program elements are executed by the processing circuitry (Helmer FIG. 2 memory 224/214 having a set of modules executed by the processors 222/212).  
Re Claim 22: 
The claim 22 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the number of the plurality of virtual objects includes the first virtual object, the second virtual object and a third virtual object; and the causing causes the virtual reality display unit to display the virtual reality environment including the at least one of the plurality of virtual objects such that the first virtual object is displayed at the first level of detail, the second virtual object is displayed at the second level of detail and the third virtual object is not displayed.
Helmer at least implicitly teaches the claim limitation that the number of the plurality of virtual objects includes the first virtual object, the second virtual object and a third virtual object; and the causing causes the virtual reality display unit to display the virtual reality environment including the at least one of the plurality of virtual objects such that the first virtual object is displayed at the first level of detail, the second virtual object is displayed at the second level of detail and the third virtual object is not displayed 
(Helmer teaches at FIG. 1 and column 5, lines 25-40 that the image representations 108 of a plurality of items 110(1) through 110(9) (which are retrieved based on a search query or browsing behavior based on selection of filtering criteria such as an item category or another browsing filter) may be rendered within a virtual environment on a display associated with the mobile device 104. One example of virtual environment is shown in FIG. 1 in the form of virtual shelves that the image representations 108 are disposed thereupon. 
Helmer teaches at FIGS. 4A-4B and 5 and column 11, lines 60-67 and column 12, lines 1-67 and column 13, lines 1-67 and column 14, lines 1-41 that the virtual environment 400 may comprise image representations 108 that correspond to a plurality of items 110 for presentation on the mobile device 104 corresponding to the physical objects 300 in the scene 302….the image representations 108 may be rendered against a black background or they may be rendered as if they were sitting on virtual shelve that makes the virtual browsing experience more realistic and enjoyable for the user 102.  
Helmer teaches at column 15, lines 25-35 that the first subset of items 110 may be the items 110 included in the item results 210 that are most relevant to a search query or they may be the items 110 in a selected item category with the most favorable customer reviews and so on. 
Helmer teaches at FIG. 5 that the virtual objects 108 with higher depth level are displayed in less detail and Helmer teaches at FIG. 1 that the virtual objects 108 are identified with the identification labels. Helmer’s virtual browsing experience of FIG. 5 in light of the virtual browsing experience of FIG. 1 has taught that the virtual objects 108 at FIG. 5 can be similarly displayed with the individual labels similar to those in FIG. 1. 
). 
Ota explicitly teaches the claim limitation that the number of the plurality of virtual objects includes the first virtual object, the second virtual object and a third virtual object; and the causing causes the virtual reality display unit to display the virtual reality environment including the at least one of the plurality of virtual objects such that the first virtual object is displayed at the first level of detail, the second virtual object is displayed at the second level of detail and the third virtual object is not displayed (Ota teaches at Paragraph 0016-0019 that when the superimposition inhibit level of the superimposition inhibit object is higher than the display priority of the virtual object and the display position importance of the virtual object is higher than a pre-specified value, the virtual object display control means may control display of the virtual object so as not to hide the superimposition inhibit object by not displaying the virtual object….it is possible to preferentially display the superimposition inhibit object and further display the virtual object in an appropriate position. Ota teaches at FIG. 8a-8c V11 in FIG. 8c is displayed with less level of detail than the virtual object V1 in FIG. 8b depending upon the relevance degree of the virtual object. Ota teaches at Paragraph 0083 that the virtual object display control unit 16 performs a transparency determination process on the virtual object and at Paragraph 0087-0090 that the virtual object display control unit 16 performs display control so as not to hide the superimposition inhibit object displaying the virtual object transparently…the display control may be performed so as not to hide the superimposition inhibit object by not displaying the virtual object. Ota teaches at FIGS. 8a-8c that the virtual object V2 and V3 are displayed in the first level of detail and the virtual object V1 is displayed in the second level of detail depending upon the display priority of the virtual object relative to the inhibit level of the inhibit object). 
Bennett explicitly teaches the claim limitation that that the number of the plurality of virtual objects includes the first virtual object, the second virtual object and a third virtual object; and the causing causes the virtual reality display unit to display the virtual reality environment including the at least one of the plurality of virtual objects such that the first virtual object is displayed at the first level of detail, the second virtual object is displayed at the second level of detail and the third virtual object is not displayed (Bennett teaches at Paragraph 0040-0041 that when the user 304 is focusing on the wizard’s outstretched left hand 336, the amount of blurring applied to the left portion of the wizard’s hair 348 may be less than the amount of blurring applied to the crystal globe 356….an amount of blurring may also be customized for each of the virtual object representations…a more realistic display of the virtual object representations that is based on such objects’ current distance from the HMD device 46 may be provided and at Paragraph 0066 that the method 400 may also include determining a blurring amount based on one or more of the depth information, a focal point distance, and a pupil dilation amount. The method 400 may further include progressively increasing the blurring amount along segments of the virtual object representation as a distance of the segments from a virtual position of the head-mounted display device in the virtual environment increases). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the virtual objects in the different level of details according to the relevance levels (or the depth levels) of the virtual objects. One of the ordinary skill in the art would have been motivated to have controlled the display properties of the virtual objects in accordance to the relevance levels (or the depth levels) of the virtual objects. 
Re Claim 23: 
The claim 23 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the second level of detail is greater than the first level of detail.
Helmer at least implicitly teaches the claim limitation that the second level of detail is greater than the first level of detail (Helmer teaches at FIG. 1 and column 5, lines 25-40 that the image representations 108 of a plurality of items 110(1) through 110(9) (which are retrieved based on a search query or browsing behavior based on selection of filtering criteria such as an item category or another browsing filter) may be rendered within a virtual environment on a display associated with the mobile device 104. One example of virtual environment is shown in FIG. 1 in the form of virtual shelves that the image representations 108 are disposed thereupon. 
Helmer teaches at FIGS. 4A-4B and 5 and column 11, lines 60-67 and column 12, lines 1-67 and column 13, lines 1-67 and column 14, lines 1-41 that the virtual environment 400 may comprise image representations 108 that correspond to a plurality of items 110 for presentation on the mobile device 104 corresponding to the physical objects 300 in the scene 302….the image representations 108 may be rendered against a black background or they may be rendered as if they were sitting on virtual shelve that makes the virtual browsing experience more realistic and enjoyable for the user 102.  
Helmer teaches at column 15, lines 25-35 that the first subset of items 110 may be the items 110 included in the item results 210 that are most relevant to a search query or they may be the items 110 in a selected item category with the most favorable customer reviews and so on. 
Helmer teaches at FIG. 5 that the virtual objects 108 with higher depth level are displayed in less detail and Helmer teaches at FIG. 1 that the virtual objects 108 are identified with the identification labels. Helmer’s virtual browsing experience of FIG. 5 in light of the virtual browsing experience of FIG. 1 has taught that the virtual objects 108 at FIG. 5 can be similarly displayed with the individual labels similar to those in FIG. 1. 
). 
Ota explicitly teaches the claim limitation that the second level of detail is greater than the first level of detail (Ota teaches at Paragraph 0016-0019 that when the superimposition inhibit level of the superimposition inhibit object is higher than the display priority of the virtual object and the display position importance of the virtual object is higher than a pre-specified value, the virtual object display control means may control display of the virtual object so as not to hide the superimposition inhibit object by not displaying the virtual object….it is possible to preferentially display the superimposition inhibit object and further display the virtual object in an appropriate position. Ota teaches at FIG. 8a-8c V11 in FIG. 8c is displayed with less level of detail than the virtual object V1 in FIG. 8b depending upon the relevance degree of the virtual object. Ota teaches at Paragraph 0083 that the virtual object display control unit 16 performs a transparency determination process on the virtual object and at Paragraph 0087-0090 that the virtual object display control unit 16 performs display control so as not to hide the superimposition inhibit object displaying the virtual object transparently…the display control may be performed so as not to hide the superimposition inhibit object by not displaying the virtual object. Ota teaches at FIGS. 8a-8c that the virtual object V2 and V3 are displayed in the first level of detail and the virtual object V1 is displayed in the second level of detail depending upon the display priority of the virtual object relative to the inhibit level of the inhibit object). 
Bennett explicitly teaches the claim limitation that the second level of detail is greater than the first level of detail (Bennett teaches at Paragraph 0040-0041 that when the user 304 is focusing on the wizard’s outstretched left hand 336, the amount of blurring applied to the left portion of the wizard’s hair 348 may be less than the amount of blurring applied to the crystal globe 356….an amount of blurring may also be customized for each of the virtual object representations…a more realistic display of the virtual object representations that is based on such objects’ current distance from the HMD device 46 may be provided and at Paragraph 0066 that the method 400 may also include determining a blurring amount based on one or more of the depth information, a focal point distance, and a pupil dilation amount. The method 400 may further include progressively increasing the blurring amount along segments of the virtual object representation as a distance of the segments from a virtual position of the head-mounted display device in the virtual environment increases). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the virtual objects in the different level of details according to the relevance levels (or the depth levels) of the virtual objects. One of the ordinary skill in the art would have been motivated to have controlled the display properties of the virtual objects in accordance to the relevance levels (or the depth levels) of the virtual objects. 

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. US Patent No. 10,438,262 (hereinafter Helmer) in view of Nissinen et al. US-PGPUB No. 2019/0259205 (hereinafter Nissinen); Stafford et al. US-PGPUB No. 2017/0358141 (hereinafter Stafford); 
 
Newman et al. US-PGPUB No. 2021/0042992 (hereinafter Newman); Ota et al. US-PGPUB No. 2013/0088516 (hereinafter Ota) and Bennett et al. US-PGPUB No. 2013/0194259 (hereinafter Bennett); Mavrantonakis et al. US-PGPUB No. 2021/0383116 (hereinafter Mavrantonakis) and Powers et al. US-PGPUB No. 2018/0374276 (hereinafter Powers).  
Re Claim 24: 
The claim 24 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the marking marks one virtual object among the number of the plurality of virtual objects based on a shape of the one virtual object.
Stafford teaches the claim limitation that the marking marks one virtual object among the number of the plurality of virtual objects based on a shape of the one virtual object (Stafford teaches at FIG. 5A and Paragraph 0128-0140 that the identified objects of interest are identified using highlights, a beacon, an outline, an arrow, flashing lights). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Nissinen/Stafford’s HMD for displaying a virtual environment to a user of tele-porting including the virtual objects to have directly modeled after the real-world objects or have formulated the virtual objects by emulating the material property associated with the material category of the real objects (Nissinen Paragraph 0136 and/or Stafford Paragraph 0140). One of the ordinary skill in the art would have rendered the virtual objects in the simulated virtual environment in a remote HMD display that is remote from the physical environment such that the objects of interest in the VR scene may be used to teleport the user (Stafford Paragraph 0138-0140) so that the virtual objects are modeled after the physical objects in the real-world scene. 
However, Mavrantonakis/Powers further teaches the claim limitation that the marking marks one virtual object among the number of the plurality of virtual objects based on a shape of the one virtual object (Mavrantonakis teaches at FIG. 6 and Paragraph 0095-0096 that the marking marks one virtual object (luggage) among the number of the plurality of virtual objects based on the identified shape of the one virtual object. 
Powers teaches at FIG. 6 and Paragraph 0094 that the annotations 602-610 on the virtual representations of the objects are based on the recognized shapes of the virtual objects, e.g. the annotation 606 may include audio content associated with an object falling from the table 612 to the floor 616 and the annotation 608 may include audio content associated with an individual sitting on the sofa 618. The annotation 610 may include textual content associated with pillow 618). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have inserted the annotation labels to have identified the virtual object(s) based on the shape of the virtual object(s). One of the ordinary skill in the art would have been motivated to have properly provided the identification labels for the different virtual object(s). 
Re Claim 26: 
The claim 26 encompasses the same scope of invention as that of the claim 24 except additional claim limitation that the marking marks the one virtual object based only on the shape of the one virtual object. 
The claim 26 is subject to the same rationale of rejection as the claim 24. 

Claims 3-9, 11, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. US Patent No. 10,438,262 (hereinafter Helmer) in view of Nissinen et al. US-PGPUB No. 2019/0259205 (hereinafter Nissinen); Stafford et al. US-PGPUB No. 2017/0358141 (hereinafter Stafford); 

Newman et al. US-PGPUB No. 2021/0042992 (hereinafter Newman); Ota et al. US-PGPUB No. 2013/0088516 (hereinafter Ota) and Bennett et al. US-PGPUB No. 2013/0194259 (hereinafter Bennett) and Matoba et al. US-PGPUB No. 2016/0048732 (hereinafter Matoba).  

Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of determining whether the real world environment has been tracked and searching the object-library for one virtual object among the plurality of virtual objects in response to determining the real world environment has been tracked. 
Helmer at least suggests the claim limitation of determining whether the real world environment has been tracked and searching the object-library for one virtual object among the plurality of virtual objects in response to determining the real world environment has been tracked (Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category and at column 8, lines 57-69 that a virtual browsing engine 230 may be configured to determine as the mobile device 104 moves within the physical environment 106 subsets of the items 110 that were returned in the item results 210 that are to be displayed in correspondence with the respective positions or respective orientations of the mobile device 104 and at column 9, lines 1-5 that the determined subset of items 110 may be provided to the user interface 100 for rendering image representations 108 of the items 110 on a display 232. Helmer teaches at column 13, lines 55-69 that the items 110(5) shown in FIG. 6 may correspond to an item 110 that is most relevant to the object 300). 

Matoba further teaches the claim limitation of determining whether the real world environment has been tracked and searching the object-library for one virtual object among the plurality of virtual objects in response to determining the real world environment has been tracked (Matoba teaches at Paragraph 0107 that the priority specifying value of each marker 110 changes because of the position relationship between the endpoint device 120 and each marker 110 changes and the objects to be displayed and the display target of each object are updated on the basis of the changed priority specifying values…the display of objects differs on the basis of the display priority. 
Matoba teaches at FIG. 9 and Paragraph 0082 that the real-world environment in which the object related to the designated marker 110a has been tracked by the image acquiring unit 121 of the endpoint device 120 and searching the object-library for a first virtual object 301 in response to determining the real-world object corresponding to the designated marker 110a has been tracked). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Matoba to have identified virtual objects most relevant to the real world target objects. One of the ordinary skill in the art would have been motivated to have searched virtual objects according to the identified real world objects. 

Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that searching the object-library for a stored relevance-marker of the one virtual object in response to the searching the object-library for the one virtual object being successful, and tracking a first real-world object among the plurality of real-world objects at a position of the one virtual object and linking the one virtual object with the stored relevance-marker.
Helmer at least suggests the claim limitation that searching the object-library for a stored relevance-marker of the one virtual object in response to the searching the object-library for the one virtual object being successful, and tracking a first real-world object among the plurality of real-world objects at a position of the one virtual object and linking the one virtual object with the stored relevance-marker (Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category and at column 8, lines 57-69 that a virtual browsing engine 230 may be configured to determine as the mobile device 104 moves within the physical environment 106 subsets of the items 110 that were returned in the item results 210 that are to be displayed in correspondence with the respective positions or respective orientations of the mobile device 104 and at column 9, lines 1-5 that the determined subset of items 110 may be provided to the user interface 100 for rendering image representations 108 of the items 110 on a display 232. Helmer teaches at column 13, lines 55-69 that the items 110(5) shown in FIG. 6 may correspond to an item 110 that is most relevant to the object 300). 
Matoba further teaches the claim limitation that searching the object-library for a stored relevance-marker of the one virtual object in response to the searching the object-library for the one virtual object being successful, and tracking a first real-world object among the plurality of real-world objects at a position of the one virtual object and linking the one virtual object with the stored relevance-marker (Matoba teaches at FIG. 9 and Paragraph 0082 that the real-world environment in which the object related to the designated marker 110a has been tracked by the image acquiring unit 121 of the endpoint device 120 and searching the object-library for a first virtual object 301/302 in response to determining the real-world object corresponding to the designated marker 110a has been tracked. 
Matoba teaches searching the Object Group A or the Object Group B for a stored relevance marker 110b of the first virtual object 302 in response to the searching the Group A or the Group B for the virtual object 302 being successful and tracking a real-world object at FIG. 9 at a position of the first virtual object 302 and linking the first virtual object 302 with the stored relevant marker 110b. 
Matoba teaches at Paragraph 0096 that the display control unit 126 determines the display priority for objects on the basis of the additional information and related information on each marker 11. 
Matoba teaches at Paragraph 0087 that the orientation relative to endpoint device column is used to register the angle of the direction extending from the endpoint device 120 to each marker 110 relative to the imaging direction of the image acquiring unit 121 of the endpoint device 120….When the angle relative to the imaging direction is smaller, the marker 110 is closer to the front of the image acquiring unit 121. This is used to calculate the display priority when taking into account the likelihood of the user of the endpoint device 120 targeting the marker with the image acquiring unit 121 and at Paragraph 0090 when more than one object overlap in the information presenting image, the object with the smaller display order specifying value is given priority). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Matoba to have identified virtual objects most relevant to the real world target objects. One of the ordinary skill in the art would have been motivated to have searched virtual objects according to the identified real world objects. 
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the second tracking tracks the real-world environment based on at least one of a different position of the virtual reality display unit in the space or a different angle of view of the virtual reality display unit or the method further comprises identifying a further plurality of real-world objects in the real-world environment based on the second tracking, and forming a further plurality of virtual objects, each of the further plurality of virtual objects corresponding to a respective individual identification label among a further plurality of individual identification labels.
Helmer at least suggests the claim limitation that the second tracking tracks the real-world environment based on at least one of a different position of the virtual reality display unit in the space or a different angle of view of the virtual reality display unit or the method further comprises identifying a further plurality of real-world objects in the real-world environment based on the second tracking, and forming a further plurality of virtual objects, each of the further plurality of virtual objects corresponding to a respective individual identification label among a further plurality of individual identification labels (Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category and at column 8, lines 57-69 that a virtual browsing engine 230 may be configured to determine as the mobile device 104 moves within the physical environment 106 subsets of the items 110 that were returned in the item results 210 that are to be displayed in correspondence with the respective positions or respective orientations of the mobile device 104 and at column 9, lines 1-5 that the determined subset of items 110 may be provided to the user interface 100 for rendering image representations 108 of the items 110 on a display 232. Helmer teaches at column 13, lines 55-69 that the items 110(5) shown in FIG. 6 may correspond to an item 110 that is most relevant to the object 300). 
Matoba further teaches the claim limitation that the second tracking tracks the real-world environment based on at least one of a different position of the virtual reality display unit in the space or a different angle of view of the virtual reality display unit (Matoba teaches at Paragraph 0087 that the orientation relative to endpoint device column is used to register the angle of the direction extending from the endpoint device 120 to each marker 110 relative to the imaging direction of the image acquiring unit 121 of the endpoint device 120….When the angle relative to the imaging direction is smaller, the marker 110 is closer to the front of the image acquiring unit 121. This is used to calculate the display priority when taking into account the likelihood of the user of the endpoint device 120 targeting the marker with the image acquiring unit 121 and at Paragraph 0090 when more than one object overlap in the information presenting image, the object with the smaller display order specifying value is given priority. 
Matoba teaches at Paragraph 0123 that markers 110 in different groups could also be displayed in the information presenting image based on the attributes of the user of the endpoint device 120. Matoba teaches at Paragraph 0107 that the priority specifying value of each marker 110 changes because of the position relationship between the endpoint device 120 and each marker 110 changes and the objects to be displayed and the display target of each object are updated on the basis of the changed priority specifying values…the display of objects differs on the basis of the display priority) or the method further comprises identifying a further plurality of real-world objects in the real-world environment based on the second tracking, and forming a further plurality of virtual objects, each of the further plurality of virtual objects corresponding to a respective individual identification label among a further plurality of individual identification labels (
Matoba teaches at Paragraph 0087 that the orientation relative to endpoint device column is used to register the angle of the direction extending from the endpoint device 120 to each marker 110 relative to the imaging direction of the image acquiring unit 121 of the endpoint device 120….When the angle relative to the imaging direction is smaller, the marker 110 is closer to the front of the image acquiring unit 121. This is used to calculate the display priority when taking into account the likelihood of the user of the endpoint device 120 targeting the marker with the image acquiring unit 121 and at Paragraph 0090 when more than one object overlap in the information presenting image, the object with the smaller display order specifying value is given priority. 
Matoba teaches at Paragraph 0123 that markers 110 in different groups could also be displayed in the information presenting image based on the attributes of the user of the endpoint device 120. Matoba teaches at Paragraph 0107 that the priority specifying value of each marker 110 changes because of the position relationship between the endpoint device 120 and each marker 110 changes and the objects to be displayed and the display target of each object are updated on the basis of the changed priority specifying values…the display of objects differs on the basis of the display priority). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Matoba to have identified virtual objects most relevant to the real world target objects. One of the ordinary skill in the art would have been motivated to have searched virtual objects according to the identified real world objects. 
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the marking is performed by a user of the virtual reality display unit and wherein the marking includes at least one of: outputting one virtual object among the plurality of virtual objects as an item of the object-library, or causing the virtual reality display unit to display the one virtual object in the virtual reality environment in a position corresponding to a position of a first real-world object among the plurality of the real-world objects corresponding to the one virtual object, or as a picture of the first real-world object or an artificial object. 
Helmer at least suggests the claim limitation that the marking is performed by a user of the virtual reality display unit and wherein the marking includes at least one of: outputting one virtual object among the plurality of virtual objects as an item of the object-library, or causing the virtual reality display unit to display the one virtual object in the virtual reality environment in a position corresponding to a position of a first real-world object among the plurality of the real-world objects corresponding to the one virtual object, or as a picture of the first real-world object or an artificial object (Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category and at column 8, lines 57-69 that a virtual browsing engine 230 may be configured to determine as the mobile device 104 moves within the physical environment 106 subsets of the items 110 that were returned in the item results 210 that are to be displayed in correspondence with the respective positions or respective orientations of the mobile device 104 and at column 9, lines 1-5 that the determined subset of items 110 may be provided to the user interface 100 for rendering image representations 108 of the items 110 on a display 232. Helmer teaches at column 13, lines 55-69 that the items 110(5) shown in FIG. 6 may correspond to an item 110 that is most relevant to the object 300). 
Matoba further teaches the claim limitation that the marking is performed by a user of the virtual reality display unit and wherein the marking includes at least one of: outputting one virtual object among the plurality of virtual objects as an item of the object-library, or causing the virtual reality display unit to display the one virtual object in the virtual reality environment in a position corresponding to a position of a first real-world object among the plurality of the real-world objects corresponding to the one virtual object, or as a picture of the first real-world object or an artificial object (Matoba teaches that causing the displaying of the at least one of the plurality of virtual objects 302 of the Group A or Group B (object library) depending upon the relevance markers 110b relating to the designated marker 110a. 
Matoba teaches at Paragraph 0096 that the display control unit 126 generates an information presenting image synthesizing the image acquired by the image acquiring unit 121 with objects based on additional information on each marker 110 in accordance with the display priority).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Matoba to have identified virtual objects most relevant to the real world target objects. One of the ordinary skill in the art would have been motivated to have searched virtual objects according to the identified real world objects.  
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the marking comprises at least one of: first marking including causing the virtual reality display unit to display the plurality of virtual objects to be marked in the virtual reality environment; or second marking including marking the number of the plurality of virtual objects prior to causing the virtual reality display unit to display the plurality of virtual objects. 
Helmer at least suggests the claim limitation that the marking comprises at least one of: first marking including causing the virtual reality display unit to display the plurality of virtual objects to be marked in the virtual reality environment; or second marking including marking the number of the plurality of virtual objects prior to causing the virtual reality display unit to display the plurality of virtual objects (Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category and at column 8, lines 57-69 that a virtual browsing engine 230 may be configured to determine as the mobile device 104 moves within the physical environment 106 subsets of the items 110 that were returned in the item results 210 that are to be displayed in correspondence with the respective positions or respective orientations of the mobile device 104 and at column 9, lines 1-5 that the determined subset of items 110 may be provided to the user interface 100 for rendering image representations 108 of the items 110 on a display 232. Helmer teaches at column 13, lines 55-69 that the items 110(5) shown in FIG. 6 may correspond to an item 110 that is most relevant to the object 300). 
Matoba further teaches the claim limitation that the marking comprises at least one of: first marking including causing the virtual reality display unit to display the plurality of virtual objects to be marked in the virtual reality environment; or second marking including marking the number of the plurality of virtual objects prior to causing the virtual reality display unit to display the plurality of virtual objects (Matoba teaches at Paragraph 0093 that the operator of the endpoint device 120 first selects or designates an appropriate marker 110 in the imaging range of the image acquiring unit 121 and at Paragraph 0110 that the operator of the endpoint device 120 references additional information from the list of markers 110 displayed on the display unit 107 and selects the desired marker 110.
Matoba teaches that causing the displaying of the at least one of the plurality of virtual objects 302 of the Group A or Group B (object library) depending upon the relevance markers 110b relating to the designated marker 110a. 
Matoba teaches at Paragraph 0096 that the display control unit 126 generates an information presenting image synthesizing the image acquired by the image acquiring unit 121 with objects based on additional information on each marker 110 in accordance with the display priority).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Matoba to have identified virtual objects most relevant to the real world target objects. One of the ordinary skill in the art would have been motivated to have searched virtual objects according to the identified real world objects. 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the marking marks the number of the plurality of virtual objects by eye tracking, touching, using an input device, using a gesture or using a verbal commands. 
Matoba further teaches the claim limitation that the marking marks the number of the plurality of virtual objects by eye tracking, touching, using an input device, using a gesture or using a verbal commands (
Matoba teaches at Paragraph 0093 that the operator of the endpoint device 120 first selects or designates an appropriate marker 110 in the imaging range of the image acquiring unit 121 and at Paragraph 0110 that the operator of the endpoint device 120 references additional information from the list of markers 110 displayed on the display unit 107 and selects the desired marker 110.
Matoba teaches at Paragraph 0109 that an image related to marker A-1 is acquired b the image acquiring unit 121 of the endpoint device 120 and this is established as the designated marker 110. Matoba teaches that causing the displaying of the at least one of the plurality of virtual objects 302 of the Group A or Group B (object library) depending upon the relevance markers 110b relating to the designated marker 110a. 
Matoba teaches at Paragraph 0096 that the display control unit 126 generates an information presenting image synthesizing the image acquired by the image acquiring unit 121 with objects based on additional information on each marker 110 in accordance with the display priority).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Matoba to have identified virtual objects most relevant to the real world target objects. One of the ordinary skill in the art would have been motivated to have searched virtual objects according to the identified real world objects. 

Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each of the plurality of individual relevance-markers includes more than two possible states, and a relevance of each of the plurality of virtual objects being directly derivable based on a corresponding relevance-marker among the plurality of individual relevance-markers.
Helmer at least suggests the claim limitation that each of the plurality of individual relevance-markers includes more than two possible states, and a relevance of each of the plurality of virtual objects being directly derivable based on a corresponding relevance-marker among the plurality of individual relevance-markers (Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category and at column 8, lines 57-69 that a virtual browsing engine 230 may be configured to determine as the mobile device 104 moves within the physical environment 106 subsets of the items 110 that were returned in the item results 210 that are to be displayed in correspondence with the respective positions or respective orientations of the mobile device 104 and at column 9, lines 1-5 that the determined subset of items 110 may be provided to the user interface 100 for rendering image representations 108 of the items 110 on a display 232. Helmer teaches at column 13, lines 55-69 that the items 110(5) shown in FIG. 6 may correspond to an item 110 that is most relevant to the object 300). 
Matoba further teaches the claim limitation that each of the plurality of individual relevance-markers includes more than two possible states, and a relevance of each of the plurality of virtual objects being directly derivable based on a corresponding relevance-marker among the plurality of individual relevance-markers (Matoba teaches at FIGS. 15A-15B and 16(a)-16(b) that each of the relevance markers has two states as shown to dotted lines or solid lines to indicate that the objects belonging to Group A or Group B and a relevance of each of the virtual objects 302 being directly derivable based on the marker 110. 
Matoba teaches at Paragraph 0123 marking the number of virtual objects 302 with the additional information (name or importance or inspection order displayed as an object---Paragraph 0063) by linking a respective individual relevance-marker 110 such that the markers 110 belonging to the same group as the designated marker 110 are identified as related markers 110b…..each marker 110 and objects 301 and 302 (the virtual objects) for each marker 110 are then displayed in the information presenting image). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Matoba to have identified virtual objects most relevant to the real world target objects. One of the ordinary skill in the art would have been motivated to have searched virtual objects according to the identified real world objects. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that causing the virtual reality display unit to display an additional virtual object in the virtual reality environment together with the at least one of the plurality of virtual objects and the additional virtual object not corresponding to any of the plurality of real-world objects.
Matoba further teaches the claim limitation that causing the virtual reality display unit to display an additional virtual object in the virtual reality environment together with the at least one of the plurality of virtual objects and the additional virtual object not corresponding to any of the plurality of real-world objects (Matoba teaches at FIG. 9 and Paragraph 0082 causing the display unit to display the additional virtual object 303 as a thought bubble with the at least one virtual object 302 and the additional virtual object 303 not corresponding to any of the plurality of real-world objects). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Matoba to have identified virtual objects most relevant to the real world target objects. One of the ordinary skill in the art would have been motivated to have searched virtual objects according to the identified real world objects. 

Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 7 except additional claim limitation that the marking is performed according to a selection between the first marking and the second marking. 
Stafford/Helmer at least suggests the claim limitation that the marking is performed according to a selection between the first marking and the second marking (Stafford teaches the claim limitation that the marking marks one virtual object among the number of the plurality of virtual objects based on a shape of the one virtual object (Stafford teaches at FIG. 5A and Paragraph 0128-0140 that the identified objects of interest are identified using highlights, a beacon, an outline, an arrow, flashing lights). 
Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category and at column 8, lines 57-69 that a virtual browsing engine 230 may be configured to determine as the mobile device 104 moves within the physical environment 106 subsets of the items 110 that were returned in the item results 210 that are to be displayed in correspondence with the respective positions or respective orientations of the mobile device 104 and at column 9, lines 1-5 that the determined subset of items 110 may be provided to the user interface 100 for rendering image representations 108 of the items 110 on a display 232. Helmer teaches at column 13, lines 55-69 that the items 110(5) shown in FIG. 6 may correspond to an item 110 that is most relevant to the object 300). 
Matoba further teaches the claim limitation that the marking is performed according to a selection between the first marking and the second marking (Matoba teaches at Paragraph 0093 that the operator of the endpoint device 120 first selects or designates an appropriate marker 110 in the imaging range of the image acquiring unit 121 and at Paragraph 0110 that the operator of the endpoint device 120 references additional information from the list of markers 110 displayed on the display unit 107 and selects the desired marker 110.
Matoba teaches at Paragraph 0087 that the orientation relative to endpoint device column is used to register the angle of the direction extending from the endpoint device 120 to each marker 110 relative to the imaging direction of the image acquiring unit 121 of the endpoint device 120….When the angle relative to the imaging direction is smaller, the marker 110 is closer to the front of the image acquiring unit 121. This is used to calculate the display priority when taking into account the likelihood of the user of the endpoint device 120 targeting the marker with the image acquiring unit 121 and at Paragraph 0090 when more than one object overlap in the information presenting image, the object with the smaller display order specifying value is given priority. 
Matoba teaches that causing the displaying of the at least one of the plurality of virtual objects 302 of the Group A or Group B (object library) depending upon the relevance markers 110b relating to the designated marker 110a. 
Matoba teaches at Paragraph 0096 that the display control unit 126 generates an information presenting image synthesizing the image acquired by the image acquiring unit 121 with objects based on additional information on each marker 110 in accordance with the display priority).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Matoba to have identified virtual objects most relevant to the real world target objects. One of the ordinary skill in the art would have been motivated to have searched virtual objects according to the identified real world objects. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that causing causes the virtual reality unit to display the virtual reality environment including the at least one of the plurality of virtual objects in a particular shape in dependence of a relevance of the at least one of the plurality of virtual objects. 
Stafford/Helmer at least implicitly teaches the claim limitation that causing causes the virtual reality unit to display the virtual reality environment including the at least one of the plurality of virtual objects in a particular shape in dependence of a relevance of the at least one of the plurality of virtual objects (Stafford teaches at FIG. 5A and Paragraph 0128-0140 that the identified objects of interest are identified using highlights, a beacon, an outline, an arrow, flashing lights. 
Helmer teaches at column 16, lines 45-65 that after browsing items 110 related to a first object 300, the user may see another real-world object of interest in the physical environment 106 and the user 102 may want to find item results 210 related to the other real-world object of interest so as to transition from a first set of item results 210 to another set of item results 210. Helmer teaches at FIGS. 1-6 that the geometric shapes of the image representations 108 match the geometric shapes of the real-world objects. 
Helmer teaches at FIG. 1 and column 5, lines 25-40 that the image representations 108 of a plurality of items 110(1) through 110(9) (which are retrieved based on a search query or browsing behavior based on selection of filtering criteria such as an item category or another browsing filter) may be rendered within a virtual environment on a display associated with the mobile device 104. One example of virtual environment is shown in FIG. 1 in the form of virtual shelves that the image representations 108 are disposed thereupon. 
Helmer teaches at FIGS. 4A-4B and 5 and column 11, lines 60-67 and column 12, lines 1-67 and column 13, lines 1-67 and column 14, lines 1-41 that the virtual environment 400 may comprise image representations 108 that correspond to a plurality of items 110 for presentation on the mobile device 104 corresponding to the physical objects 300 in the scene 302….the image representations 108 may be rendered against a black background or they may be rendered as if they were sitting on virtual shelve that makes the virtual browsing experience more realistic and enjoyable for the user 102.  
Helmer teaches at column 15, lines 25-35 that the first subset of items 110 may be the items 110 included in the item results 210 that are most relevant to a search query or they may be the items 110 in a selected item category with the most favorable customer reviews and so on. 
Helmer teaches at FIG. 5 that the virtual objects 108 with higher depth level are displayed in less detail and Helmer teaches at FIG. 1 that the virtual objects 108 are identified with the identification labels. Helmer’s virtual browsing experience of FIG. 5 in light of the virtual browsing experience of FIG. 1 has taught that the virtual objects 108 at FIG. 5 can be similarly displayed with the individual labels similar to those in FIG. 1. 
). 
Matoba further teaches the claim limitation that causing causes the virtual reality unit to display the virtual reality environment including the at least one of the plurality of virtual objects in a particular shape in dependence of a relevance of the at least one of the plurality of virtual objects (Matoba teaches at FIGS. 16(a)-16(b) and at Paragraph 0099 that the first object 301, the second object 302 and the third object 303 have different geometric shapes and at FIG. 9 and Paragraph 0082 that the thought bubble 303 is displayed not at all in dependence of a relevance of the at least one virtual object).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Matoba to have identified virtual objects most relevant to the real world target objects. One of the ordinary skill in the art would have been motivated to have searched virtual objects according to the identified real world objects. 
Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 20 except additional claim limitation that the at least one of the plurality of virtual objects is shown with a particular texture if the relevance is between a first range of values or the at least one of the plurality of virtual objects is shown as an image of a corresponding real-world object among the plurality of real-world objects if the relevance is between a second range of values. 
Stafford/Helmer at least implicitly teaches the claim limitation that the at least one of the plurality of virtual objects is shown with a particular texture if the relevance is between a first range of values or the at least one of the plurality of virtual objects is shown as an image of a corresponding real-world object among the plurality of real-world objects if the relevance is between a second range of values (Stafford teaches at FIG. 5A and Paragraph 0128-0140 that the identified objects of interest are identified using highlights, a beacon, an outline, an arrow, flashing lights. 
Stafford teaches at FIG. 5A and Paragraph 0128-0140 that the analysis identifies that the message board is rendered at a virtual distance D1 on the display screen making the message hard for the user to read….the computer forwards a signal to the HMD to adjust the zoom factor so that the object captured in the lake scene is zoomed…the object is now presented at a virtual distance D2, wherein D2 is less than D1, thereby making the message board bigger so that the user can read the warning message. Stafford teaches that the object of interest may be hard for a user to see clearly…in response to the initiated trigger event, the computer 172 may generate a signal instructing the game logic to adjust the game data so that the object is brought into focus…to adjust the rendering of the images so as to digitally zoom in on the object of interest in the VR scene thereby displaying the object of interest in greater level of detail. 
Stafford teaches that the HMD displays the VR scene with the virtual objects including the first object (e.g., the game area 7 ) at a first virtual distance in a first level of detail and the mountain 4/5/6 at the second virtual distance in the second level of detail. Stafford teaches adjusting the image of the VR scene so that the selected object may be brought into focus at a virtual distance that makes the object appear clear, sharp and close to the user’s eyes to make it discernible (so as to display the selected object at a greater level of detail)….a button press may be required on the HMD in order for the points of interest associated with the current VR scene to be highlighted. 
Helmer teaches at FIG. 1 and column 5, lines 25-40 that the image representations 108 of a plurality of items 110(1) through 110(9) (which are retrieved based on a search query or browsing behavior based on selection of filtering criteria such as an item category or another browsing filter) may be rendered within a virtual environment on a display associated with the mobile device 104. One example of virtual environment is shown in FIG. 1 in the form of virtual shelves that the image representations 108 are disposed thereupon. 
Helmer teaches at FIGS. 4A-4B and 5 and column 11, lines 60-67 and column 12, lines 1-67 and column 13, lines 1-67 and column 14, lines 1-41 that the virtual environment 400 may comprise image representations 108 that correspond to a plurality of items 110 for presentation on the mobile device 104 corresponding to the physical objects 300 in the scene 302….the image representations 108 may be rendered against a black background or they may be rendered as if they were sitting on virtual shelve that makes the virtual browsing experience more realistic and enjoyable for the user 102.  
Helmer teaches at column 15, lines 25-35 that the first subset of items 110 may be the items 110 included in the item results 210 that are most relevant to a search query or they may be the items 110 in a selected item category with the most favorable customer reviews and so on. 
Helmer teaches at FIG. 5 that the virtual objects 108 with higher depth level are displayed in less detail and Helmer teaches at FIG. 1 that the virtual objects 108 are identified with the identification labels. Helmer’s virtual browsing experience of FIG. 5 in light of the virtual browsing experience of FIG. 1 has taught that the virtual objects 108 at FIG. 5 can be similarly displayed with the individual labels similar to those in FIG. 1. 
). 
Matoba further teaches the claim limitation that the at least one of the plurality of virtual objects is shown with a particular texture if the relevance is between a first range of values or the at least one of the plurality of virtual objects is shown as an image of a corresponding real-world object among the plurality of real-world objects if the relevance is between a second range of values (
Matoba teaches at Paragraph 0107 that the priority specifying value of each marker 110 changes because of the position relationship between the endpoint device 120 and each marker 110 changes and the objects to be displayed and the display target of each object are updated on the basis of the changed priority specifying values…the display of objects differs on the basis of the display priority. 
Matoba teaches at Paragraph 0088 that the degree of importance column is used to register a degree-of-importance value established based on the additional information of each marker 110 and at Paragraph 0091 that when the threshold value is set at 27, the objects for three markers are displayed on the information presenting image…the threshold value for displaying objects for markers 110 outside of the imaging range of the image acquiring unit 121 can be established using the degree-of-importance value rather than the display order specifying value and at Paragraph 0096 that the endpoint device 120 determines the display priority for objects on the basis of the additional information and related information on each marker 110…the display control unit 126 generates an information presenting image synthesizing the image acquired by the image acquiring unit 121 with objects based on additional information on each marker 110 in accordance with the display priority);
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have further incorporated the features of Matoba to have identified virtual objects most relevant to the real world target objects. One of the ordinary skill in the art would have been motivated to have searched virtual objects according to the identified real world objects. 

Claims 2 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. US Patent No. 10,438,262 (hereinafter Helmer) in view of Nissinen et al. US-PGPUB No. 2019/0259205 (hereinafter Nissinen); Stafford et al. US-PGPUB No. 2017/0358141 (hereinafter Stafford); 

Newman et al. US-PGPUB No. 2021/0042992 (hereinafter Newman); Ota et al. US-PGPUB No. 2013/0088516 (hereinafter Ota) and Bennett et al. US-PGPUB No. 2013/0194259 (hereinafter Bennett) and Grossinger et al. US-PGPUB No. 2020/0105005 (hereinafter Grossinger). 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the first tracking tracks the real-world environment by performing a scan with a default overlay grid of a light pattern. 
However, Grossinger teaches the claim limitation that the first tracking tracks the real-world environment by performing a scan with a default overlay grid of a light pattern (Grossinger teaches at FIG. 9 and Paragraph 0088 that a projected grid light pattern 904a including junction 942a is projected onto an object 902. Grossinger teaches at FIG. 15 and Paragraph 0130 reducing grid light pattern density to reduce power consumption and a dense pattern 1502 is projected on a scene at time T1 and at time t2 a sparse pattern is projected onto the scene).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have projected a grid light pattern onto the scene such that the portions of the scene may be sampled for changes by projecting a sparse pattern…to detect reflections of the sparse pattern that indicate movement (Grossinger Paragraph 0129). One of the ordinary skill in the art would have been motivated to have detected the motion by the sparse pattern such that the size of the object may be determined by generating a bounding box of the object (Grossinger Paragraph 0130). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the default overlay grid is an infrared grid projected over the real-world environment.
However, Grossinger teaches the claim limitation that the default overlay grid is an infrared grid projected over the real-world environment (Grossinger teaches at FIG. 9 and Paragraph 0088 that a projected grid light pattern 904a including junction 942a is projected onto an object 902. Grossinger teaches at FIG. 15 and Paragraph 0130 reducing grid light pattern density to reduce power consumption and a dense pattern 1502 is projected on a scene at time T1 and at time t2 a sparse pattern is projected onto the scene).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have projected a grid light pattern onto the scene such that the portions of the scene may be sampled for changes by projecting a sparse pattern…to detect reflections of the sparse pattern that indicate movement (Grossinger Paragraph 0129). One of the ordinary skill in the art would have been motivated to have detected the motion by the sparse pattern such that the size of the object may be determined by generating a bounding box of the object (Grossinger Paragraph 0130)
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that the identifying identifies the plurality of real-world objects using the default overlay grid. 
However, Grossinger teaches the claim limitation that the identifying identifies the plurality of real-world objects using the default overlay grid (Grossinger teaches at FIG. 9 and Paragraph 0088 that a projected grid light pattern 904a including junction 942a is projected onto an object 902. Grossinger teaches at FIG. 15 and Paragraph 0130 reducing grid light pattern density to reduce power consumption and a dense pattern 1502 is projected on a scene at time T1 and at time t2 a sparse pattern is projected onto the scene).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have projected a grid light pattern onto the scene such that the portions of the scene may be sampled for changes by projecting a sparse pattern…to detect reflections of the sparse pattern that indicate movement (Grossinger Paragraph 0129). One of the ordinary skill in the art would have been motivated to have detected the motion by the sparse pattern such that the size of the object may be determined by generating a bounding box of the object (Grossinger Paragraph 0130)

Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 17 except additional claim limitation that searching the object-library for a first virtual object among the plurality of virtual objects; searching the object-library for a stored relevance-marker of the first virtual object in response to the searching for the first virtual object being successful, and second tracking a first real-world object among the plurality of real-world objects at a position of the first virtual object and linking the first virtual object with the stored relevance-marker.
Helmer teaches the claim limitation that searching the object-library for a first virtual object among the plurality of virtual objects; searching the object-library for a stored relevance-marker of the first virtual object in response to the searching for the first virtual object being successful, and second tracking a first real-world object among the plurality of real-world objects at a position of the first virtual object and linking the first virtual object with the stored relevance-marker (Helmer teaches at column 16, lines 45-65 that after browsing items 110 related to a first object 300, the user may see another real-world object of interest in the physical environment 106 and the user 102 may want to find item results 210 related to the other real-world object of interest so as to transition from a first set of item results 210 to another set of item results 210. Helmer teaches at FIGS. 1-6 that the geometric shapes of the image representations 108 match the geometric shapes of the real-world objects. 
Helmer teaches at column 7, lines 60-67 that the item results 210 may be ranked by relevance or other ranking criteria. The item results 210 may be returned to the mobile device 104 based on filter criteria selection received from the user 102 such as when the user 102 selects an item category to browse items 110 in a specific category and at column 8, lines 57-69 that a virtual browsing engine 230 may be configured to determine as the mobile device 104 moves within the physical environment 106 subsets of the items 110 that were returned in the item results 210 that are to be displayed in correspondence with the respective positions or respective orientations of the mobile device 104 and at column 9, lines 1-5 that the determined subset of items 110 may be provided to the user interface 100 for rendering image representations 108 of the items 110 on a display 232. Helmer teaches at column 13, lines 55-69 that the items 110(5) shown in FIG. 6 may correspond to an item 110 that is most relevant to the object 300). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. US Patent No. 10,438,262 (hereinafter Helmer) in view of Nissinen et al. US-PGPUB No. 2019/0259205 (hereinafter Nissinen); Stafford et al. US-PGPUB No. 2017/0358141 (hereinafter Stafford); 

Newman et al. US-PGPUB No. 2021/0042992 (hereinafter Newman); Ota et al. US-PGPUB No. 2013/0088516 (hereinafter Ota) and Bennett et al. US-PGPUB No. 2013/0194259 (hereinafter Bennett) and Skidmore US-PGPUB No. 2019/0244431 (hereinafter Skidmore based on the provisional application 62/627,965’s filing date). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that the causing causes the virtual reality display unit to display the at least one of the plurality of virtual objects in virtual reality environment as at least one real-time video stream and the at least one real-time video stream being registered to at least one corresponding real-world object among the plurality of real-world objects. 
Skidmore-provisional further teaches the claim limitation that the causing causes the virtual reality display unit to display the at least one of the plurality of virtual objects in virtual reality environment as at least one real-time video stream and the at least one real-time video stream being registered to at least one corresponding real-world object among the plurality of real-world objects (Skidmore-provisional teaches at Page 20-second paragraph that some augmentations are animations superimposed on the real world image. For example, an augmentation may be scaled 3D model or animation that is played based on some event). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have displayed the virtual objects in dependence of the respective relevance/significance with the AR labels for classification of the virtual objects. One of the ordinary skill in the art would have been motivated to have associated the AR labels with the respective virtual objects. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Helmer et al. US Patent No. 10,438,262 (hereinafter Helmer) in view of Nissinen et al. US-PGPUB No. 2019/0259205 (hereinafter Nissinen); Stafford et al. US-PGPUB No. 2017/0358141 (hereinafter Stafford); 
Newman et al. US-PGPUB No. 2021/0042992 (hereinafter Newman); Ota et al. US-PGPUB No. 2013/0088516 (hereinafter Ota) and Bennett et al. US-PGPUB No. 2013/0194259 (hereinafter Bennett); Matoba et al. US-PGPUB No. 2016/0048732 (hereinafter Matoba) and Price et al. US-PGPUB No. 2020/0035024 (hereinafter Price ‘024). 
Re Claim 13: 
The claim 13 recites a virtual reality display unit, comprising the device of claim 12, wherein the device is in a housing of the virtual reality display unit.
However, Price ‘024 further teaches the claim limitation of a virtual reality display unit (e.g., HMD of Paragraph 0024), comprising the device of claim 12, wherein the device is in a housing of the virtual reality display unit (Price ‘024 teaches at FIG. 12 that the device (e.g., storage 1210) is housed within the HMD 1200C). 
It would have been obvious to have implemented Matoba’s endpoint device (the mobile phone) in the form of HMD. One of the ordinary skill in the art would have been motivated to have provided a wearable housing such that the mobile phone can be inserted into the wearable housing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613